

115 HR 639 IH: Electronic Notification Improvement Act of 2017
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 639IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Abraham introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide for electronic notification of H–2A and
			 H–2B visa petitioners upon receipt of the petitions, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Electronic Notification Improvement Act of 2017. 2.Electronic notification of petitionersSection 214(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(1)) is amended—
 (1)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; and (2)by adding at the end the following: The Secretary shall provide electronic notification to any petitioner who submits a petition or payment of any fee pertaining to the importation of an alien under subparagraph (H)(ii)(A) or subparagraph (H)(ii)(b) of section 101(a)(15) promptly upon receipt of such petition or payment..
			